MEMORANDUM**
Biante Monell Paysinger appeals the 72-month sentence following his conditional guilty-plea conviction of possession of cocaine with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Paysinger contends the district court erred in denying his suppression motion challenging the validity of the search warrant. We review the magistrate’s issuance of a search warrant for clear error, see United States v. Castillo, 866 F.2d 1071, 1076 (9th Cir.1988), and we find none.
Probable cause to issue a warrant exists if, under the totality of the circumstances, the magistrate had a substantial basis for concluding probable cause existed. Id. at 1076-77. Here, the government’s rehable confidential informant disclosed that Pay-singer and his co-defendant were trafficking cocaine, and provided details to identify them. The government’s subsequent investigation corroborated the informant’s information.
Information from a reliable informant may form the basis for finding probable cause when the government corroborates otherwise seemingly innocent facts. United States v. Diaz-Rosas, 13 F.3d 1305, 1307 (9th Cir.1994) (per curiam) (citing Illinois v. Gates, 462 U.S. 213, 238-39, 103 S.Ct. 2317, 76 L.Ed.2d 527 (1983)). Accordingly, probable cause existed to support the issuance of the search warrant.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.